                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MARVIN FRANK ROBINSON,

              Petitioner,

       v.                                                  Case No. 18-CV-1566

MILWAUKEE COUNTY HOUSE OF CORRECTION,

              Respondent.


                          REPORT AND RECOMMENDATION


       Marvin Frank Robinson, who is currently incarcerated at the Milwaukee county

House of Correction, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254

(Docket # 1). For the following reasons, I recommend that his petition be denied.

       One who pursues relief under 28 U.S.C. § 2254 must have exhausted the remedies

available in the courts of the state. 28 U.S.C. § 2254(b)(1)(A). State remedies are ordinarily

not considered exhausted if there are any currently available and adequate procedures for the

individual to present his claim. 28 U.S.C. § 2254(c). In his petition, Robinson admits that he

did not appeal from his judgment of conviction or seek any other state post-conviction relief.

(Docket # 1 at II–III.) In fact, Robinson has not even been sentenced yet. (Id. at I(D).) Because

Robinson has not availed himself of the opportunity to appeal his convictions through existing

and appropriate state procedures, he cannot be said to have exhausted his available state
remedies. Therefore, I recommend that Robinson’s petition under § 2254 be dismissed

without prejudice.1

        NOW, THEREFORE, IT IS RECOMMENDED that Robinson’s petition for writ of

habeas corpus pursuant to 18 U.S.C. § 2254 (Docket # 1) be DISMISSED.

        Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal

Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable,

whereby written objections to any recommendation or order herein, or part thereof, may be

filed within fourteen days of the date of service of this recommendation or order. Objections

are to be filed in accordance with the Eastern District of Wisconsin’s electronic case filing

procedures. Courtesy paper copies of any objections shall be sent directly to the chambers of

the district judge assigned to the case. Failure to file a timely objection with the district court

shall result in a waiver of a party’s right to appeal. If no response or reply will be filed, please

notify the Court in writing.



        Dated at Milwaukee, Wisconsin this 11th day of October, 2018.

                                                              BY THE COURT

                                                              s/Nancy Joseph
                                                              NANCY JOSEPH
                                                              United States Magistrate Judge




1
  Because the respondent has not yet appeared and had an opportunity to consent or refuse magistrate judge
jurisdiction, I issue a report and recommendation regarding the screening of Robinson’s petition. See Coleman v.
Labor and Industry Review Commission, 860 F.3d 461 (7th Cir. 2017).

                                                         2
